Title: To George Washington from Samuel Holden Parsons, 20 April 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            Redding April 20th 1781
                        
                        It is now five Days since I have first walked from my Bed to the  I have moved as
                                fair as I have any Right to expect since that  continues very weak. I hope the
                                 Day to go abroad; and when I gain Strength sufficient  hope a
                            Journey will restore my Strength as well as Health; I am at present unable to attend to the Business
                            you committed to my Charge; Captain Walker will take charge of those matters and doubtless communicate to Your Excellency
                            what he finds important; I can only say that the Steps taken in that affair seem  the operations of the disaffected to a Stand at present they seem to be
                            waiting Events, I cannot but  your Excellency in the absence of the british Fleet to order an Expedition to
                            Lloyd’s Neck, Two Frigates would be sufficient to cover the Operations and five Hundred men will be quite sufficient to
                                render the attempt Succesful those with the Ships can perhaps be ordered from
                            Rhode Island where no jealousy will be occasioned by the movement, this Expedition if successful will
                            give peace to our Coast the whole Summer and on that point of Light will be important and very grateful
                            to this Country; if your Excellency should order this Expedition I think I have many Reasons to claim to Command it and
                            must beg your Excellency not to deny me: but if my Reasons should induce you to order any other Officer
                            to Command; I must beg your permission to go with the Expedition and Command or not as You see fit. I am Dear General your
                            Obedient Humble Servant

                        
                            Saml H. Parsons 
                        
                    